DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 (filed on 27 January 2021) are presented for examination.

Priority
The instant application claims benefit of the filing date and priority (continuation) to the U.S. Non-Provisional Patent Application SN: 15988419 (Patent No.: US 10936654), filed on 24 May 2018.  Accordingly, the filing date of the non-provisional Patent Application (24 May 2018) is considered the effective filing date for the examination of the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10936654. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant application: SN: 17159901
Patent No.: 10936654
1. A method comprising: 
receiving, by a processing system including a processor of a second pod-editing device, a framework for a digital media pod including a plurality of media content slots, wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod-editing device, and wherein the first pod-editing device and the second pod-editing device use a first taxonomy and a second taxonomy, respectively, to classify content items; 
determining, by the processing system, one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod- editing entity associated with the first pod-editing device and translation data specific to the first pod-editing entity; 
determining, by the processing system, one or more restrictions on a second of the plurality of media content slots; 
identifying, by the processing system, a second media content item that complies with the restrictions on the second of the plurality of media content slots; and 
updating, by the processing system, the framework to identify the second media content item and assign 

2. The method of claim 1, wherein the restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod.

3. The method of claim 2, wherein the editorial constraints include a first editorial constraint, and wherein the first editorial constraint specifies a restriction, a condition, and one or more of the plurality of media content slots on which the restriction is to be imposed if the condition is met.

4. The method of claim 1, wherein the determining the one or more classifications of the first media content item in the second taxonomy comprises: 
extracting, from the framework, data characterizing the first media content item, and 
determining the classifications of the first media content item in the second taxonomy based, at least in part, on the data characterizing the first media content item.

5. The method of claim 1, further comprising: 
receiving, by the processing system, a second framework for a second digital media pod, wherein the second framework identifies a third media content item assigned to a first slot of the second digital media pod by the first pod-editing device; 
attempting and failing, by the processing system, to determine one or more classifications of the third media content item in the second taxonomy; and 


6. The method of claim 5, wherein responsive to the determining that the editorial constraint associated with the second digital media pod is indeterminate, the processing system performs one of: 
refraining from assigning any additional content items to any slots of the second digital media pod;
refraining from assigning any additional content items to any slots of the second digital media pod specified by the indeterminate editorial constraint; or 
assigning a restriction associated with the indeterminate editorial constraint to a slot of the second digital media pod specified by the indeterminate editorial constraint.

7. The method of claim 1, further comprising: 
determining, by the processing system, one or more restrictions on the first of the plurality of media content slots based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod; 
determining, by the processing system, that the first media content item assigned to the first of the plurality of media content slots violates the restrictions on the first of the plurality of media content slots; and 
updating, by the processing system, the framework to reject the first media content item from the first of the plurality of media content slots.

8. The method of claim 1, wherein the identifying the second media content item that complies with the restrictions on the second of the plurality of media content slots comprises enforcing the restrictions on the second of the plurality of media content slots, the enforcing including: 
determining whether the second media content item violates the restrictions on the second of the plurality of media content slots, and if so, updating the framework to reject the second media content item from the second of the plurality of media content slots, and
repeating the determining until a determination is made that the second media content item assigned to the second of the plurality of media content slots meets the restrictions on the second of the plurality of media content slots.

9. The method of claim 1, wherein the media content slots include a third slot, wherein the received framework further identifies a set of media content items conditionally assigned to the third slot by the first pod-editing device, and further comprising: 
determining, by the processing system, one or more restrictions on the third slot based, at least in part, on 
the classifications of the first media content item in the second taxonomy, one or more classifications of the second media content item in the second taxonomy, or a combination thereof, and 
one or more editorial constraints associated with the digital media pod; 

determining, by the processing system, that at least one of the media content items conditionally assigned to 
updating, by the processing system, the framework to remove the media content items that violate the restrictions on the third slot from the set of media content items conditionally assigned to the third slot.

10. The method of claim 1, wherein the media content slots are video content slots, wherein the digital media pod is a video comprising a plurality of video content items assigned to the plurality of media content slots, and wherein identifying the second media content item that complies with the restrictions on the second of the plurality of media content slots comprises: 
identifying a plurality of candidate video content items, wherein each of the candidate video content items is a candidate for assignment to the second of the plurality of media content slots, wherein each of the candidate video content items is associated with a respective value and duration, and wherein each of the candidate video content items complies with the restrictions on the second of the plurality of media content slots; 
analyzing the values of the candidate video content items, the durations of the candidate video content items, or a combination thereof; and 
selecting a particular one of the candidate video content items based on a result of the analyzing, wherein the particular one candidate video content item is the second media content item.








12. The device of claim 11, wherein the restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod.

13. The device of claim 12, wherein the editorial constraints include a first editorial constraint, and wherein the first editorial constraint specifies a restriction, a condition, and one or more of the plurality of media content slots on which the 

14. The device of claim 11, wherein the determining the one or more classifications of the first media content item in the second taxonomy comprises: extracting, from the framework, data characterizing the first media content item; and determining the classifications of the first media content item in the second taxonomy based, at least in part, on the data characterizing the first media content item.

15. The device of claim 11, wherein the operations further comprise: determining one or more restrictions on the first of the plurality of media content slots based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod; determining that the first media content item assigned to the first of the plurality of media content slots violates the restrictions on the first of the plurality of media content slots; and updating the framework to reject the first media content item from the first slot.

16. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor of a second pod editor, facilitate performance of operations comprising: receiving a framework for a digital media pod including a plurality of media content slots, wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod editor, and wherein the first pod editor and the second pod editor use a first taxonomy and a second taxonomy, respectively, to classify content items; 

17. The non-transitory machine-readable medium of claim 16, wherein the second restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod.

18. The non-transitory machine-readable medium of claim 17, wherein the editorial constraints include a first editorial constraint, and wherein the first editorial constraint specifies a restriction, a condition, and one or more of the plurality of media content slots on which the restriction is to be imposed if the condition is met.

19. The non-transitory machine-readable medium of claim 16, wherein the determining the one or more classifications of the first media content item in the second taxonomy comprises: extracting, from the framework, data characterizing the first media content item; and determining the classifications 

20. The non-transitory machine-readable medium of claim 16, wherein the first restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod, and wherein the operations further comprise: determining that the first media content item assigned to the first of the plurality of media content slots violates the first restrictions; and updating the framework to reject the first media content item from the first of the plurality of media content slots.

receiving a framework for a digital media pod, wherein the framework identifies a plurality of media content slots within the pod, wherein the framework identifies a first content item assigned to a first of the slots by a first pod-editing device associated with a first pod-editing entity, the first content item comprising media content, wherein the framework is received by a second pod-editing device associated with a second pod-editing entity, and wherein the first pod-editing device and the second pod-editing device use first and second taxonomies, respectively, to classify content items; 
with the second pod-editing device, determining one or more classifications of the first content item in the second taxonomy based, at least in part, on an identification of the first pod-editing entity and translation data specific to the first pod-editing entity; 
with the second pod-editing device, determining one or more restrictions on a second of the slots based, at least in part, on the classifications of the first content item in the second taxonomy and on one or more editorial constraints associated with the pod; 
with the second pod-editing device, identifying a second media content item 
with the second pod-editing device, updating the framework to identify the second content item and assign the second content item to the second slot. 





    7. The method of claim 1, wherein the editorial constraints include a first editorial constraint, and wherein the first editorial constraint specifies a restriction, a condition, and one or more or slots on which the restriction is to be imposed if the condition is met. 


4. The method of claim 1, wherein determining the classifications of the first content item in the second taxonomy comprises: 
       extracting, from the framework, data characterizing the first content item; and 
       determining the classifications of the first content item in the second taxonomy based, at least in part, on the data characterizing the first content item. 



    9. The method of claim 1, further comprising, with the second pod-editing device: 
       receiving a second framework for a second digital media pod, wherein the second framework identifies a third media content item assigned to a first slot of the second pod by the first pod-editing device; 
       attempting and failing to determine one or more classifications of the third content item in the second taxonomy; determining, based on the failure to 



       refraining from assigning any additional content items to any slots of the second pod. 

    10. The method of claim 1, further comprising, with the second pod-editing device: receiving a second framework for a second digital media pod, wherein the second framework identifies a third media content item assigned to a first slot of the second pod by the first pod-editing device; 
     attempting and failing to determine one or more classifications of the third content item in the second taxonomy; determining, based on the failure to determine the classifications of the third content item, that an editorial constraint associated with the second pod is indeterminate; and 
       refraining from assigning any additional content items to any slots of the second pod specified by the indeterminate editorial constraint. 

    2. The method of claim 1, wherein the media content slots are video content slots, and wherein the media pod is a video comprising a plurality of video content items assigned to the respective plurality of video content slots. 

    3. The method of claim 1, wherein the media pod is a web page comprising a plurality of media content items assigned to the respective plurality of media content slots, and wherein the media pod is configured for rendering in a web browser. 




    5. The method of claim 4, wherein the classifications of the first content item in the second taxonomy are determined based, at least in part, on the translation data and on an identifier of the first content item. 

    6. The method of claim 4, wherein determining the classifications of the first content item in the second taxonomy based on the data characterizing the first content item comprises: determining one or more classifications of the first content item in the first taxonomy; and translating from the classifications of the first content item in the first taxonomy to the classifications of the first content item in 


    8. The method of claim 1, further comprising presenting the content items assigned to the pod via a user interface of the second pod-editing device. 



    11. The method of claim 1, further comprising, with the second pod-editing device: receiving a second framework for a second digital media pod, wherein the second framework identifies a third media content item assigned to a first slot of the second pod by the first pod-editing device; attempting and failing to determine one or more classifications of the third content item in the second taxonomy; determining, based on the failure to determine the classifications of the third content item, that an editorial constraint associated with the second pod is indeterminate; and assigning a restriction associated with the indeterminate editorial constraint to a slot of the second pod specified by the indeterminate editorial constraint. 

    12. The method of claim 1, further comprising, with the second pod-editing device: receiving a second framework for a second digital media pod, wherein the second framework identifies a plurality of media content slots within the second pod and identifies a third media content item assigned to a first of the slots of the second pod by the first pod-editing device; determining one or more classifications of the third content item in the second taxonomy based, at least in part, on the translation data; determining one or more restrictions on a second of the slots of the second pod based, at 

    

    14. The method of claim 13, further comprising, with the second pod-editing device: identifying a fifth media content item that complies with the restrictions on the second slot of the second pod; and updating the second framework to identify the fifth content item and assign the fifth content item to the second slot. 

    15. The method of claim 1, wherein the slots include a third slot, wherein the received framework further identifies a set of one or more media content items conditionally assigned to the third slot by the first pod-editing device, and wherein the method further comprises, with the second pod-editing device: determining one or more restrictions on the third slot based, at least in part, on (1) The classifications of the first content item in the second taxonomy and/or one or more classifications of the second content item in the second taxonomy, and (2) The one or more editorial constraints associated with the pod; determining that at least one of the content items conditionally assigned to the third slot violates the restrictions on the third slot; and updating the framework to remove the content items that violate the restrictions on the third slot from the set of content items conditionally assigned to the third slot. 

    16. The method of claim 1, wherein the slots include a third slot, wherein a third pod-editing device associated with a third pod-editing entity uses a third taxonomy to classify content items, and wherein the method further comprises, with the third pod-editing device: obtaining the updated framework and the translation data; determining one or more classifications of the first content item and the second content item in the second taxonomy; determining one or more restrictions on the third slot based, at least in part, on the classifications of the first and second content items in the second taxonomy and on the editorial constraints associated with the pod; identifying a third media content item that complies with the restrictions on the third slot, wherein compliance of the third content item with the restrictions on the third slot is determined based on the translation data; and updating the framework to identify the third content item and assign the third content item to the third slot. 

    17. The method of claim 1, wherein the media content slots are video content slots, wherein the media pod is a video comprising a plurality of video content items assigned to the respective plurality of video content slots, and wherein identifying the second media content item that complies with the restrictions on the second slot comprises: identifying a plurality of candidate video content items, wherein each of the candidate video content items is a candidate for assignment to the second slot, wherein each candidate video content item is associated with a respective value and duration, and wherein each of the candidate video content items complies with the restrictions on the second slot; analyzing the values and/or durations of 

    18. A method comprising: receiving a framework for a digital media pod, wherein the framework identifies a plurality of media content slots within the pod, wherein the framework identifies a plurality of first media content items assigned to at least a subset of the slots by a plurality of first pod-editing devices associated with a plurality of first pod-editing entities, wherein the framework is received by a second pod-editing device associated with a second pod-editing entity, and wherein each of the pod-editing devices uses a respective taxonomy to classify content items; with the second pod-editing device, determining one or more classifications of each of the first content items in the second pod-editing device's taxonomy based, at least in part, on (1) identification data identifying the pod-editing entity that assigned the respective first content item to the pod, and (2) translation data specific to the identified pod-editing entity; with the second pod-editing device, determining one or more restrictions on a first of the subset of slots based, at least in part, on the classifications of the first content items in the second pod-editing device's taxonomy and on one or more editorial constraints associated with the pod; with the second pod-editing device, determining that the first content item assigned to the first slot violates the restrictions on the first slot; and with the second pod-editing device, updating the framework to reject the first content item from the first slot. 



    20. A method comprising: receiving a framework for a digital media pod, wherein the framework identifies a plurality of media content slots within the pod, wherein the framework identifies a first media content item assigned to a first of the slots by a first pod-editing device associated with a first pod-editing entity, wherein the framework is received by a second pod-editing device associated with a second pod-editing entity, and wherein the first and second pod-editing devices use first and second taxonomies, respectively, to classify content items; with the second pod-editing device, determining one or more classifications of the first content item in the second taxonomy based, at least in part, on (1) identification data indicating that the first pod-editing entity assigned the first content item to the pod, and (2) translation data specific to the first pod-editing entity; with the second pod-editing device, determining one or more restrictions on a second of the slots based, at least in part, on the classifications of the first content item in the second taxonomy and on one or more editorial constraints associated with the pod; and with the second pod-editing device, enforcing the restrictions on the second slot, including: (a) determining that a second media content item has been assigned to the second slot, (b) identifying a pod-editing entity that assigned the second content item to the second slot, (c) determining one or more .





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method comprising:
	receiving, by a processing system including a processor of a second pod-editing device, a framework for a digital media pod including a plurality of media content slots, wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod-editing device, and wherein the first pod-editing device and the second pod-editing device use a first taxonomy and a second taxonomy, respectively, to classify content items; 
determining, by the processing system, one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod- editing entity associated with the first pod-editing device and translation data specific to the first pod-editing entity; 
determining, by the processing system, one or more restrictions on a second of the plurality of media content slots; 
identifying, by the processing system, a second media content item that complies with the restrictions on the second of the plurality of media content slots; and 
updating, by the processing system, the framework to identify the second media content item and assign the second media content item to the second of the plurality of media content slots.
(Step 1) The claim recites “A method comprising…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod-editing device, and wherein the first pod-editing device and the second pod-editing device use a first taxonomy and a second taxonomy, respectively, to classify content items; determining, by the processing system, one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod- editing entity associated with the first pod-editing device and translation data specific to the first pod-editing entity; determining, by the processing system, one or more restrictions on a second of the plurality of media content slots; identifying, by the processing system, a second media content item that complies with the restrictions ,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing system,” “processor,” “device” and “framework” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing system,” “processor,” “device” and “framework” language, “identifies,” “use” “determining,” “determining” and “identifying” in the context of this claim encompasses the user manually wherein identifies a first media content item assigned to a first of the plurality of media content slots by a first pod-editing device, and wherein the first pod-editing device and the second pod-editing device use a first taxonomy and a second taxonomy, respectively, to classify content items; determining, by the processing system, one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod- editing entity associated with the first pod-editing device and translation data specific to the first pod-editing entity; determining, by the processing system, one or more restrictions on a second of the plurality of media content slots; identifying, by the processing system, a second media content item that complies with the restrictions on the second of the plurality of media content slots in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
processing system,” “processor,” “device” and “framework” to perform the “receiving,” “identifies,” “use,” “determining,” “determining,” “identifying” and updating” steps. The “processing system,” “processor,” “device” and “framework” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…receiving, by a processing system including a processor of a second pod-editing device, a framework for a digital media pod including a plurality of media content slots,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
Further, the claim recites additional elements – “updating, by the processing system, the framework to identify the second media content item and assign the second media content item to the second of the plurality of media content slots,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional processing system,” “processor,” “device” and “framework” to perform “receiving,” “identifies,” “use,” “determining,” “determining,” “identifying” and updating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receiving” and “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information),” and  iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
For claim 2, which recites “The method of claim 1, wherein the restrictions are based, at least in part, on the classifications of the first media content item in the second 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “restrictions” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…wherein the restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod,” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to perform “restrictions” step amounts to no more than mere instructions to apply the 
The limitation is not sufficient to amount to significantly more than the judicial exception because “restrictions” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC”).
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
For claim 3, which recites “The method of claim 2, wherein the editorial constraints include a first editorial constraint, and wherein the first editorial constraint specifies a restriction, a condition, and one or more of the plurality of media content slots on which the restriction is to be imposed if the condition is met.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “editorial constraints” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. 
Further, the claim recites additional elements – “…wherein the editorial constraints include a first editorial constraint, and wherein the first editorial constraint specifies a restriction, a condition, and one or more of the plurality of media content slots on which the restriction is to be imposed if the condition is met,” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to perform “restrictions” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “editorial constraints” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC”).
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
	For claim 4, which recites “The method of claim 1, wherein the determining the one or more classifications of the first media content item in the second taxonomy comprises: 
extracting, from the framework, data characterizing the first media content item, and 
determining the classifications of the first media content item in the second taxonomy based, at least in part, on the data characterizing the first media content item.”
(Step 2A-Prong One) The limitation of “extracting, from the framework, data characterizing the first media content item, and determining the classifications of the first media content item in the second taxonomy based, at least in part, on the data characterizing the first media content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing system,” “processor,” “device” and “framework” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing system,” “processor,” “device” and “framework” language, “extracting” and “determining” in the context of this claim encompasses the user manually extracting, from the framework, data characterizing the first media content item, and determining the classifications of the first media content item in the second taxonomy based, at least in part, on the data characterizing the first media content itemin his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “extracting” and “determining” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to perform “extracting” and “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide 
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
For claim 5, which recites “The method of claim 1, further comprising: 
receiving, by the processing system, a second framework for a second digital media pod, wherein the second framework identifies a third media content item assigned to a first slot of the second digital media pod by the first pod-editing device; 
attempting and failing, by the processing system, to determine one or more classifications of the third media content item in the second taxonomy; and 
determining, by the processing system based on the failing to determine the classifications of the third media content item, that an editorial constraint associated with the second digital media pod is indeterminate.”
(Step 2A-Prong One) The limitation of “attempting and failing, by the processing system, to determine one or more classifications of the third media content item in the second taxonomy; and determining, by the processing system based on the failing to determine the classifications of the third media content item, that an editorial constraint associated with the second digital media pod is indeterminate,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing system,” “processor,” “device” and “framework” nothing in the claim element precludes the step from practically being performed in the processing system,” “processor,” “device” and “framework” language, “attempting and failing…to determine” and “determining” in the context of this claim encompasses the user manually attempting and failing, by the processing system, to determine one or more classifications of the third media content item in the second taxonomy; and 
determining, by the processing system based on the failing to determine the classifications of the third media content item, that an editorial constraint associated with the second digital media pod is indeterminate in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “receiving,” “attempting and failing…to determine” and “determining” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…receiving, by the processing system, a second framework for a second digital media pod, wherein the second mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to perform “receiving,” “attempting and failing…to determine” and “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information),” and  iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, limitation does not amount to significantly more. Even when considered in 
For claim 6, which recites “The method of claim 5, wherein responsive to the determining that the editorial constraint associated with the second digital media pod is indeterminate, the processing system performs one of: 
refraining from assigning any additional content items to any slots of the second digital media pod;
refraining from assigning any additional content items to any slots of the second digital media pod specified by the indeterminate editorial constraint; or 
assigning a restriction associated with the indeterminate editorial constraint to a slot of the second digital media pod specified by the indeterminate editorial constraint.”
(Step 2A-Prong One) The limitation of “refraining from assigning any additional content items to any slots of the second digital media pod; refraining from assigning any additional content items to any slots of the second digital media pod specified by the indeterminate editorial constraint; or assigning a restriction associated with the indeterminate editorial constraint to a slot of the second digital media pod specified by the indeterminate editorial constraint,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing system,” “processor,” “device” and “framework” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing system,” “processor,” “device” and “framework” language, “refraining,” “refraining” and “assigning” in the context of this claim encompasses the user manually refraining from assigning any additional content items to any slots of the second digital media pod; refraining from assigning any additional content items to any slots of the second digital media pod specified by the indeterminate editorial constraint; or assigning a restriction associated with the indeterminate editorial constraint to a slot of the second digital media pod specified by the indeterminate editorial constraint in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “refraining,” “refraining” and “assigning” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to “refraining,” “refraining” and “assigning” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 7, which recites “The method of claim 1, further comprising: 
determining, by the processing system, one or more restrictions on the first of the plurality of media content slots based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod; 
determining, by the processing system, that the first media content item assigned to the first of the plurality of media content slots violates the restrictions on the first of the plurality of media content slots; and 
updating, by the processing system, the framework to reject the first media content item from the first of the plurality of media content slots.”
(Step 2A-Prong One) The limitation of “determining, by the processing system, one or more restrictions on the first of the plurality of media content slots based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod; determining, by the processing system, that the first media content item assigned to the first of the plurality of media content slots violates the restrictions on the first of the plurality of media content slots,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing system,” “processor,” “device” and “framework” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing system,” “processor,” “device” and “framework” language, “determining” and “determining” in the context of this claim encompasses the user manually determining, by the processing system, one or more restrictions on the first of the plurality of media content slots based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod; determining, by the processing system, that the first media content item assigned to the first of the plurality of media content slots violates the restrictions on the first of the plurality of media content slots in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “determining,” “determining” and “updating” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
updating, by the processing system, the framework to reject the first media content item from the first of the plurality of media content slots,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial”).
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to perform “determining,” “determining” and “updating” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information),” and  iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
	For claim 8, which recites “The method of claim 1, wherein the identifying the second media content item that complies with the restrictions on the second of the plurality of media content slots comprises enforcing the restrictions on the second of the plurality of media content slots, the enforcing including: 
determining whether the second media content item violates the restrictions on the second of the plurality of media content slots, and if so, updating the framework to reject the second media content item from the second of the plurality of media content slots, and
repeating the determining until a determination is made that the second media content item assigned to the second of the plurality of media content slots meets the restrictions on the second of the plurality of media content slots.”
(Step 2A-Prong One) The limitation of “determining whether the second media content item violates the restrictions on the second of the plurality of media content slots, and if so, updating the framework to reject the second media content item from the second of the plurality of media content slots, and repeating the determining until a determination is made that the second media content item assigned to the second of ,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing system,” “processor,” “device” and “framework” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing system,” “processor,” “device” and “framework” language, “determining” and “repeating the determining” in the context of this claim encompasses the user manually determining whether the second media content item violates the restrictions on the second of the plurality of media content slots, and if so, updating the framework to reject the second media content item from the second of the plurality of media content slots, and repeating the determining until a determination is made that the second media content item assigned to the second of the plurality of media content slots meets the restrictions on the second of the plurality of media content slots in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “determining” and “repeating the determining” in these steps are recited at a high-level of generality 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to perform “determining” and “repeating the determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	For claim 9, which recites “The method of claim 1, wherein the media content slots include a third slot, wherein the received framework further identifies a set of media content items conditionally assigned to the third slot by the first pod-editing device, and further comprising: 
determining, by the processing system, one or more restrictions on the third slot based, at least in part, on 
the classifications of the first media content item in the second taxonomy, one or more classifications of the second media content item in the second taxonomy, or a combination thereof, and 
one or more editorial constraints associated with the digital media pod; 
determining, by the processing system, that at least one of the media content items conditionally assigned to the third slot violates the restrictions on the third slot; and 
updating, by the processing system, the framework to remove the media content items that violate the restrictions on the third slot from the set of media content items conditionally assigned to the third slot.”
(Step 2A-Prong One) The limitation of “determining, by the processing system, one or more restrictions on the third slot based, at least in part, on the classifications of the first media content item in the second taxonomy, one or more classifications of the second media content item in the second taxonomy, or a combination thereof, and one or more editorial constraints associated with the digital media pod; determining, by the processing system, that at least one of the media content items conditionally assigned to the third slot violates the restrictions on the third slot,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing system,” “processor,” “device” and “framework” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing system,” “processor,” “device” and “framework” language, “determining” and “determining” in the context of this claim encompasses the user manually determining, by the processing system, one or more restrictions on the third slot based, at least in part, on the classifications of the first media content item in the second taxonomy, one or more classifications of the second media content item in the second taxonomy, or a combination thereof, and one or more editorial constraints determining, by the processing system, that at least one of the media content items conditionally assigned to the third slot violates the restrictions on the third slot in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “determining,” “determining” and “updating” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “updating, by the processing system, the framework to remove the media content items that violate the restrictions on the third slot from the set of media content items conditionally assigned to the third slot,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial”).
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to perform “determining,” “determining” and “updating” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information),” and  iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
For claim 10, which recites “The method of claim 1, wherein the media content slots are video content slots, wherein the digital media pod is a video comprising a plurality of video content items assigned to the plurality of media content slots, and wherein identifying the second media content item that complies with the restrictions on the second of the plurality of media content slots comprises: 
identifying a plurality of candidate video content items, wherein each of the candidate video content items is a candidate for assignment to the second of the plurality of media content slots, wherein each of the candidate video content items is associated with a respective value and duration, and wherein each of the candidate video content items complies with the restrictions on the second of the plurality of media content slots; 
analyzing the values of the candidate video content items, the durations of the candidate video content items, or a combination thereof; and 
selecting a particular one of the candidate video content items based on a result of the analyzing, wherein the particular one candidate video content item is the second media content item.
(Step 2A-Prong One) The limitation of “identifying a plurality of candidate video content items, wherein each of the candidate video content items is a candidate for assignment to the second of the plurality of media content slots, wherein each of the candidate video content items is associated with a respective value and duration, and wherein each of the candidate video content items complies with the restrictions on the second of the plurality of media content slots; analyzing the values of the candidate video content items, the durations of the candidate video content items, or a selecting a particular one of the candidate video content items based on a result of the analyzing, wherein the particular one candidate video content item is the second media content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing system,” “processor,” “device” and “framework” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing system,” “processor,” “device” and “framework” language, “identifying,” “analyzing” and “selecting” in the context of this claim encompasses the user manually identifying a plurality of candidate video content items, wherein each of the candidate video content items is a candidate for assignment to the second of the plurality of media content slots, wherein each of the candidate video content items is associated with a respective value and duration, and wherein each of the candidate video content items complies with the restrictions on the second of the plurality of media content slots; analyzing the values of the candidate video content items, the durations of the candidate video content items, or a combination thereof; and selecting a particular one of the candidate video content items based on a result of the analyzing, wherein the particular one candidate video content item is the second media content item in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical 
In particular, the claim recites additional elements – using “processing system,” “processor,” “device” and “framework” to perform the “identifying,” “analyzing” and “selecting” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing system,” “processor,” “device” and “framework” to perform “identifying,” “analyzing” and “selecting” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 11, it is a system claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
Further, for additional limitation which recites “a processing system including a processor of a second pod editor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising” which contains additional elements, “memory” which is recited at a high-
For claim 12, it is a system claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 13, it is a system claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 3.
For claim 14, it is a system claim having similar limitations as cited in claim 4. Thus, claim 14 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 15, it is a system claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
For Claim 16, which recites, “A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor of a second pod editor, facilitate performance of operations comprising: 
receiving a framework for a digital media pod including a plurality of media content slots, wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod editor, and wherein the first pod use a first taxonomy and a second taxonomy, respectively, to classify content items; 
determining one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod-editing entity associated with the first pod editor and translation data specific to the first pod-editing entity; 
determining one or more first restrictions on the first of the plurality of media content slots; 
determining one or more second restrictions on a second of the plurality of media content slots; 
identifying a second media content item that complies with the second restrictions on the second of the plurality of media content slots; and 
updating the framework to identify the second media content item and assign the second media content item to the second of the plurality of media content slots.
(Step 1) The claim recites “A non-transitory machine-readable medium comprising…” as drafted, is a computer product, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod editor, and wherein the first pod editor and the second pod editor use a first taxonomy and a second taxonomy, respectively, to classify content items; determining one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod-editing entity associated with the determining one or more first restrictions on the first of the plurality of media content slots; determining one or more second restrictions on a second of the plurality of media content slots; identifying a second media content item that complies with the second restrictions on the second of the plurality of media content slots,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory machine-readable medium,” “processing system,” “processor” and “framework” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing system,” “processor” and “framework” language, “identifies,” “use,” “determining,” “determining,” “determining” and “identifying” in the context of this claim encompasses the user manually determining one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod-editing entity associated with the first pod editor and translation data specific to the first pod-editing entity; determining one or more first restrictions on the first of the plurality of media content slots; determining one or more second restrictions on a second of the plurality of media content slots; identifying a second media content item that complies with the second restrictions on the second of the plurality of media content slots in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “non-transitory machine-readable medium,” “processing system,” “processor” and “framework” to perform the “receiving,” “identifies,” “use,” “determining,” “determining,” “determining,” “identifying” and “updating” steps. The “non-transitory machine-readable medium,” “processing system,” “processor” and “framework” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…receiving a framework for a digital media pod including a plurality of media content slots,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
Further, the claim recites additional elements – “updating the framework to identify the second media content item and assign the second media content item to the second of the plurality of media content slots,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to non-transitory machine-readable medium,” “processing system,” “processor” and “framework” to perform “receiving,” “identifies,” “use,” “determining,” “determining,” “determining,” “identifying” and “updating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receiving” and “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information),” and  iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
For claim 17, which recites “The non-transitory machine-readable medium of claim 16, wherein the second restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “non-transitory machine-readable medium,” “processing system,” “processor” and “framework” to perform the “restrictions” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…wherein the second restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod,” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional non-transitory machine-readable medium,” “processing system,” “processor” and “framework” to perform “restrictions” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “restrictions” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC”).
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
For claim 18, it is a product (medium) claim having similar limitations as cited in claim 3. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 3.
For claim 19, it is a product (medium) claim having similar limitations as cited in claim 4. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 20, it is a product (medium) claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same analysis as explained in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spring et al. (U.S. Pub. No.: US 20120179780, hereinafter Spring), in view of Ayars et al. (U.S. Patent No.: US 9684910 B1, hereinafter Ayars), and further in view of Schmidt (U.S. Pub. US 20080172595).
For claim 1, Spring discloses a method comprising:
receiving, by a processing system including a processor of a second pod-editing device, a framework for a digital media pod including a plurality of media content slots, wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod-editing device, and wherein the first pod-Digitized media content types can also be categorized according to the type of encoding or compression technique,” 
paragraph [0055], “…a user at a desktop or laptop computer connects to a Rich Media Publishing (RMP) server, allows a user to build and publish an RMP project. To build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels).”  
Paragraph [0060], “The RMP platform 112 allows users to manage and publish media…” 
paragraph [0078], “For example, the user is presented with a hierarchy of folders of different types of media items organized by the genre and content of the media items (e.g., images of celebrities are grouped together).”  
paragraph [0084], “…The RMP server system provides storage for a user to preserve projects that have not yet been published. The user can return to the project for further editing at a later time.”
Paragraph [0153], “…the server system includes one or more processors, one or more data-storage components (e.g., volatile or non-volatile memory modules and persistent optical and magnetic storage devices, such as hard and floppy disk drives, CD-ROM drives, and magnetic tape drives), one or more input devices (e.g., mice and keyboards), and one or more output devices (e.g., display consoles and printers)…”
WHERE “framework” is interpreted as “template” (e.g. “template is a presentation framework”)
WHERE “a digital media pod” is interpreted as “RMP project,”
WHERE “receiving…a framework for a digital media pod” is interpreted as “build a project, the user selects an RMP template,”
WHERE “a second pod-editing device” is broadly interpreted as “desktop or laptop computer”
WHERE “the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod-editing device” is broadly interpreted as “…build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels).”); 
WHERE “first taxonomy” is interpreted as “organized by the genre” (e.g., 
WHERE “second taxonomy” is interpreted as “content of the media items (e.g., images of celebrities are grouped together” (e.g. grouped by type of content of the media items e.g. “celebrities”); and 
updating, by the processing system, the framework to identify the second media content item and assign the second media content item to the second of the plurality of media content slots (Spring: paragraph [0055], “…allows a user to build o and publish an RMP project. To build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels)…” which indicates “assign the second content item to the second slot,” Paragraph [0056], “The user selects a media item for each media slot in the selected template from a repository according to the genre of the media slot…”, Paragraph [0084], “When the user has completed editing…provides storage for a user…The user can return to the project for further editing at a later time.” WHERE “updating” is broadly interpreted as “user can return to the project for further editing at a later time,” above paragraphs indicates, user can using Desktop (first pod-editing device) to create the template (framework), then at later time, user can use laptop (second pod-editing device) to further edit (updating) the template/project by assigning second content to second slot of the template).
However, Spring does not explicitly disclose determining, by the processing system, one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod- editing entity associated with the first pod-editing device and translation data specific to the first pod-editing entity; 
determining, by the processing system, one or more restrictions on a second of the plurality of media content slots; 
identifying, by the processing system, a second media content item that complies with the restrictions on the second of the plurality of media content slots.
Ayars discloses determining, by the processing system, one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod-editing entity associated with the first pod-editing device and translation data specific to the first pod-editing entity (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types…,” which implicitly discloses the system identifies classifications of each media contents in adjacent slots in order to determine whether they are in the same class.
WHERE “classifications of the first media content item” is broadly interpreted as “same or similar content” or “a variety of different promotion types”
WHERE “the pod” is broadly interpreted as “adjacent slots of the electronic communication); 
determining, by the processing system, one or more restrictions on a second of the plurality of media content slots (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types.” Column 25, lines 4-16, “…provides non-promotion content may be assigned to a slot…the slot may be constrained to only vacation promotion content.”
WHERE “one or more restrictions” is broadly interpreted as “the rules” (e.g. “ensure that adjacent slots…do not contain the same or similar content, or…includes a variety of different promotion types…”),
WHERE “a second of the plurality of media content slots” is broadly interpreted as “adjacent slots”); 
 identifying, by the processing system, a second media content item that complies with the restrictions on the second of the plurality of media content slots (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types.” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…” which indicates, a displayed second media content item does not violate “two similar or competing promotions adjacent to one another”
WHERE “complies with the restrictions on the second of the plurality of media content slots” is broadly “rules may ensure that the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s method with the enhanced capability of “generating electronic communications in a manner that is more robust, efficient, dynamic, and data-driven to improve revenue and marketing operations for merchants, consumers, and the promotion and marketing service…” (Ayars: column 8, lines 43-48)
However, Spring and Ayars do not explicitly disclose the translation data. 
Schmidt discloses first taxonomy and a second taxonomy and the translation data (Schmidt: paragraph [0010], “…document links may be classified in at least a semi-automatic manner according to a taxonomy of document descriptors…” Paragraph [0040], “Processor 120 may also be able to reorganize a document link collection so that the document link collection is organized according to a second document descriptor taxonomy…The thesaurus may assist the processor with mapping the first taxonomy's document descriptors to the second taxonomy's document descriptors…,”
WHERE “the translation data” is broadly interpreted as “thesaurus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Document Link Management” as taught by Schmidt, because it would provide Spring’s method with the enhanced capability of “providing automated techniques for organizing and retrieving the links. In particular implementations, an automated system and process for managing links may associate one or more document descriptors in a pre-defined taxonomy with a document link. The taxonomy descriptors may then be used to readily find the document link at a later time…” (Schmidt: paragraph [0019]) in order to “Links to documents may be managed efficiently” (Schmidt: paragraph [0019]).
For claim 2, Spring, Ayars and Schmidt disclose the method of claim 1, wherein the restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types.” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s method with the enhanced capability of “generating electronic communications in a manner that is more robust, efficient, ” (Ayars: column 8, lines 43-48)
For claim 3, Spring, Ayars and Schmidt disclose the method of claim 2, wherein the editorial constraints include a first editorial constraint, and wherein the first editorial constraint specifies a restriction, a condition, and one or more of the plurality of media content slots on which the restriction is to be imposed if the condition is met (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types.” column 30, lines 36-40, “The slot manager constraints 1206 might include constraints imposed by a particular electronic communication template…” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content…it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s method with the enhanced capability of “generating electronic communications in a manner that is more robust, efficient, dynamic, and data-driven to improve revenue and marketing operations for merchants, consumers, and the promotion and marketing service…” (Ayars: column 8, lines 43-48)

For claim 4, Spring, Ayars and Schmidt disclose the method of claim 1, wherein the determining the one or more classifications of the first media content item in the second taxonomy comprises: 
extracting, from the framework, data characterizing the first media content item, and determining the classifications of the first media content item in the second For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types…,” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…,”
WHERE “data characterizing the first content item” is broadly interpreted as “vacation promotion” (e.g. content type or classification of the content)
WHERE “the first content item” is broadly interpreted as “a forest vacation promotion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s method with the enhanced capability of “generating electronic ” (Ayars: column 8, lines 43-48)
For claim 7, Spring, Ayars and Schmidt disclose the method of claim 1, further comprising: updating, by the processing system, the framework (Spring: paragraph [0055], “…allows a user to build o and publish an RMP project. To build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels)…” which indicates “assign the second content item to the second slot,” Paragraph [0056], “The user selects a media item for each media slot in the selected template from a repository according to the genre of the media slot…”, Paragraph [0084], “When the user has completed editing…provides storage for a user…The user can return to the project for further editing at a later time.” WHERE “updating” is broadly interpreted as “user can return to the project for further editing at a later time,” above paragraphs indicates, user can using Desktop (first pod-editing device) to create the template (framework), then at later time, user can use laptop (second pod-editing device) to further edit (updating) the template/project by assigning second content to second slot of the template).
However, Spring does not explicitly disclose determining, by the processing system, one or more restrictions on the first of the plurality of media content slots based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod; 
determining, by the processing system, that the first media content item assigned to the first of the plurality of media content slots violates the restrictions on the first of the plurality of media content slots; 
reject the first media content item from the first of the plurality of media content slots.
Ayars discloses determining, by the processing system, one or more restrictions on the first of the plurality of media content slots based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod; determining, by the processing system, that the first media content item assigned to the first of the plurality of media content slots violates the restrictions on the first of the plurality of media content slots (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types…,” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…”; and 
reject the first media content item from the first of the plurality of media content slots (Ayars: column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one or both of the content generators associated with the two slots, requesting an alternative set of content for display.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s method with the enhanced capability of “generating electronic communications in a manner that is more robust, efficient, dynamic, and data-driven to improve revenue and marketing ” (Ayars: column 8, lines 43-48)
For claim 8, Spring, Ayars and Schmidt disclose the method of claim 1, wherein the identifying the second media content item that complies with the restrictions on the second of the plurality of media content slots comprises enforcing the restrictions on the second of the plurality of media content slots, the enforcing including: 
determining whether the second media content item violates the restrictions on the second of the plurality of media content slots, and if so, updating the framework to reject the second media content item from the second of the plurality of media content slots, and repeating the determining until a determination is made that the second media content item assigned to the second of the plurality of media content slots meets the restrictions on the second of the plurality of media content slots (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types…,” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…” where “repeating the determining until a determination is made” is broadly interpreted as determine by using different “rules” (e.g. for each determination, applying one rule of “rules”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s method with the enhanced capability of “generating electronic communications in a manner that is more robust, efficient, dynamic, and data-driven to improve revenue and marketing operations for merchants, consumers, and the promotion and marketing service…” (Ayars: column 8, lines 43-48)
For claim 9, Spring, Ayars and Schmidt disclose the method of claim 1, wherein the media content slots include a third slot, wherein the received framework further identifies a set of media content items conditionally assigned to the third slot by the first pod-editing device, and further comprising: 
determining, by the processing system, one or more restrictions on the third slot based, at least in part, on the classifications of the first media content item in the second taxonomy, one or more classifications of the second media content item in the second taxonomy, or a combination thereof, and one or more editorial constraints associated with the digital media pod; determining, by the processing system, that at least one of the media content items conditionally assigned to the third slot violates the restrictions on the third slot (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types…,” 
Column 22, lines 22-49, “…if two adjacent slots have both been assigned to "restaurant" content generators, the process may adjust one of the slot assignments to select an alternative content generator…”
column 32, lines 4-50, “…For example, one of the content generators selected by a slot manager module may be sent a signal indicating a duplicate was detected and the content generator should provide an alternative set of content. In some embodiments, content generators may over-select content, such as by proposing two sets of content for a single slot. The slot manager module may employ a prioritization algorithm to determine which content generator gets to "keep" the duplicated content, and the slot manager module may automatically select the next best alternative content proposed by the content generator with a lower priority…The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of requesting an alternative set of content for display…”); and 
updating, by the processing system, the framework to remove the media content items that violate the restrictions on the third slot from the set of media content items conditionally assigned to the third slot (Ayars: column 8, lines 64-67, Column 22, lines 22-49, “…if two adjacent slots have both been assigned to "restaurant" content generators, the process may adjust one of the slot assignments to select an alternative content generator…”
column 32, lines 4-50, “…For example, one of the content generators selected by a slot manager module may be sent a signal indicating a duplicate was detected and the content generator should provide an alternative set of content. In some embodiments, content generators may over-select content, such as by proposing two sets of content for a single slot. The slot manager module may employ a prioritization algorithm to determine which content generator gets to "keep" the duplicated content, and the slot manager module may automatically select the next best alternative content proposed by the content generator with a lower priority…The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another…of the content generators associated with the two slots, requesting an alternative set of content for display…”)
RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s method with the enhanced capability of “generating electronic communications in a manner that is more robust, efficient, dynamic, and data-driven to improve revenue and marketing operations for merchants, consumers, and the promotion and marketing service…” (Ayars: column 8, lines 43-48)
For claim 11, it is a system claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Further, Spring discloses additional limitation a processing system including a processor of a second pod editor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising (Spring: paragraph [0055], “…a user at a desktop or laptop computer connects to a Rich Media Publishing (RMP) server, allows a user to build and publish an RMP project. To build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels).” paragraph [0084], “…The RMP server to preserve projects that have not yet been published. The user can return to the project for further editing at a later time.” Paragraph [0153], “…The various implementations of the invention are realized in electronic hardware, computer software, or combinations of these technologies. Most implementations include one or more computer programs executed by a programmable computer. For example, referring to FIG. 1, in one implementation, the server system includes one or more computers executing software implementing the RMP environment. In general, each computer includes one or more processors, one or more data-storage components (e.g., volatile or non-volatile memory modules and persistent optical and magnetic storage devices, such as hard and floppy disk drives, CD-ROM drives, and magnetic tape drives), one or more input devices (e.g., mice and keyboards), and one or more output devices (e.g., display consoles and printers)…”)
For claim 12, it is a system claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 13, it is a system claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 14, it is a system claim having similar limitations as cited in claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of 
For claim 15, it is a system claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 16, Spring discloses a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor of a second pod editor, facilitate performance of operations comprising: 
receiving a framework for a digital media pod including a plurality of media content slots, wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod editor, and wherein the first pod editor and the second pod editor use a first taxonomy and a second taxonomy, respectively, to classify content items (Spring: paragraph [0005], “Digitized media content types can also be categorized according to the type of encoding or compression technique,” 
paragraph [0055], “…a user at a desktop or laptop computer connects to a Rich Media Publishing (RMP) server, allows a user to build and publish an RMP project. To build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels).”  
The RMP platform 112 allows users to manage and publish media…” 
paragraph [0078], “For example, the user is presented with a hierarchy of folders of different types of media items organized by the genre and content of the media items (e.g., images of celebrities are grouped together).”  
paragraph [0084], “…The RMP server system provides storage for a user to preserve projects that have not yet been published. The user can return to the project for further editing at a later time.” Paragraph [0153], “…the server system includes one or more computers executing software implementing the RMP environment. In general, each computer includes one or more processors, one or more data-storage components (e.g., volatile or non-volatile memory modules and persistent optical and magnetic storage devices, such as hard and floppy disk drives, CD-ROM drives, and magnetic tape drives), one or more input devices (e.g., mice and keyboards), and one or more output devices (e.g., display consoles and printers)…”
WHERE “framework” is interpreted as “template” (e.g. “template is a presentation framework”)
WHERE “a digital media pod” is interpreted as “RMP project,”
WHERE “receiving…a framework for a digital media pod” is interpreted as “build a project, the user selects an RMP template,”
WHERE “a second pod-editing device” is broadly interpreted as “desktop or laptop computer”
WHERE “the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod-editing device” is broadly interpreted as “…build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels).”); 
WHERE “first taxonomy” is interpreted as “organized by the genre” (e.g., image, audio, video),
WHERE “second taxonomy” is interpreted as “content of the media items (e.g., images of celebrities are grouped together” (e.g. grouped by type of content of the media items e.g. “celebrities”); and
updating the framework to identify the second media content item and assign the second media content item to the second of the plurality of media content slots (Spring: paragraph [0055], “…allows a user to build o and publish an RMP project. To build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels)…” which indicates “assign the second content item to the second slot,” Paragraph [0056], “The user selects a media item for each media slot in the selected template from a repository according to the genre of the media slot…”, Paragraph [0084], “When the user has completed editing…provides storage for a user…The user can return to the project for further editing at a later time.” WHERE “updating” is broadly interpreted as “user can return to the project for further editing at a later time,” above paragraphs indicates, user can using Desktop (first pod-editing device) to create the template (framework), then at later time, user can use laptop (second pod-editing device) to further edit (updating) the template/project by assigning second content to second slot of the template).
However, Spring does not explicitly disclose
determining one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod-editing entity associated with the first pod editor and translation data specific to the first pod-editing entity; 
determining one or more first restrictions on the first of the plurality of media content slots; 
determining one or more second restrictions on a second of the plurality of media content slots; 
identifying a second media content item that complies with the second restrictions on the second of the plurality of media content slots.
Ayars discloses determining one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types…”); 
determining one or more first restrictions on the first of the plurality of media content slots; determining one or more second restrictions on a second of the plurality of media content slots (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types.” .” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…” Column 25, lines 4-16, “…provides non-promotion content may be assigned to a slot…the slot may be constrained to only vacation promotion content.”); 
identifying a second media content item that complies with the second restrictions on the second of the plurality of media content slots (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types.” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s method with the enhanced capability of “generating electronic communications in a manner that is more robust, efficient, dynamic, and data-driven to improve revenue and marketing ” (Ayars: column 8, lines 43-48)
However, Spring and Ayars do not explicitly disclose the translation data.
Schmidt discloses first taxonomy and a second taxonomy and the translation data (Schmidt: paragraph [0010], “…document links may be classified in at least a semi-automatic manner according to a taxonomy of document descriptors…” Paragraph [0040], “Processor 120 may also be able to reorganize a document link collection so that the document link collection is organized according to a second document descriptor taxonomy…The thesaurus may assist the processor with mapping the first taxonomy's document descriptors to the second taxonomy's document descriptors…,”
WHERE “the translation data” is broadly interpreted as “thesaurus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Document Link Management” as taught by Schmidt, because it would provide Spring’s method with the enhanced capability of “providing automated techniques for organizing and retrieving the links. In particular implementations, an automated system and process for managing links may associate one or more document descriptors in a pre-defined taxonomy with a document link. The taxonomy descriptors may then be used to readily find the document link at a later time…” (Schmidt: paragraph [0019]) in order to Links to documents may be managed efficiently” (Schmidt: paragraph [0019]).
For claim 17, Spring, Ayars and Schmidt disclose the non-transitory machine-readable medium of claim 16, wherein the second restrictions are based, at least in part, on the classifications of the first media content item in the second taxonomy and on one or more editorial constraints associated with the digital media pod (Ayars: column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types.” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “Method and apparatus for generating an electronic communication” as taught by Ayars, because it would provide Spring’s generating electronic communications in a manner that is more robust, efficient, dynamic, and data-driven to improve revenue and marketing operations for merchants, consumers, and the promotion and marketing service…” (Ayars: column 8, lines 43-48).
For claim 18, it is a product (medium) claim having similar limitations as cited in claim 3. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 19, it is a product (medium) claim having similar limitations as cited in claim 4. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 20, it is a product (medium) claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Spring et al. (U.S. Pub. No.: US 20120179780, hereinafter Spring), in view of Ayars et al. (U.S. Patent No.: US 9684910 B1, hereinafter Ayars), and further in view of Schmidt (U.S. Pub. US 20080172595), and further in view of Abdulkader et al. (U.S. Pub. US 20160314380, hereinafter Abdulkader).
For claim 5, Spring, Ayars and Schmidt disclose the method of claim 1, further comprising: 
receiving, by the processing system, a second framework for a second digital …a user at a desktop or laptop computer connects to a Rich Media Publishing (RMP) server system through the Internet using a web browser software application. The RMP server system presents a web site that, among other services, allows a user to build o and publish an RMP project. To build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots.” Paragraph [0056], “The user selects a media item for each media slot in the selected template from a repository according to the genre of the media slot.” Paragraph [0084], “When the user has completed editing…provides storage for a user…The user can return to the project for further editing at a later time.” (e.g. when user returns to further edit the project, previous selected media contents in the slots will be displayed),
WHERE “a second framework” is interpreted as “template” (e.g. another template accessed from “desktop or laptop computer”),
WHERE “a second digital media pod” is interpreted as “RMP project” (e.g. another RMP project),
WHERE “identifies third and fourth media content items assigned to respective first and second of the slots of the second pod” is broadly interpreted as one of “user selects a media item for each media slot,”
WHERE “the first pod-editing device” is broadly interpreted as “desktop…computer”).
However, Spring, Ayars and Schmidt do not explicitly disclose 
attempting and failing, by the processing system, to determine one or more classifications of the third media content item in the second taxonomy; and 
determining, by the processing system based on the failing to determine the classifications of the third media content item, that an editorial constraint associated with the second digital media pod is indeterminate.
Abdukader discloses attempting and failing, by the processing system, to determine one or more classifications of the third media content item in the second taxonomy (Abdukader: paragraph [0045], “…a arbitrator result can be indeterminate, indicating that the classification process did not provide a definite result, did not provide a score above or below a threshold level, or was not associated with a sufficiently high confidence factor.” Paragraph [0046], “At block 516, the image classification found in block 514 can be returned. This image classification can be used, for example, to prevent images from being shown or included in a social media system, to identify images that contain proprietary images such as trademarks, to restrict audiences that can view images such as by age or location, etc. If the image classification is indeterminate, the image can be flagged for further analysis such as for applying additional computational classification or ”); and 
determining, by the processing system based on the failing to determine the classifications of the third media content item, that an editorial constraint associated with the second digital media pod is indeterminate (Abdukader: paragraph [0045], “…a arbitrator result can be indeterminate, indicating that the classification process did not provide a definite result, did not provide a score above or below a threshold level, or was not associated with a sufficiently high confidence factor.” Paragraph [0046], “At block 516, the image classification found in block 514 can be returned. This image classification can be used, for example, to prevent images from being shown or included in a social media system, to identify images that contain proprietary images such as trademarks, to restrict audiences that can view images such as by age or location, etc. If the image classification is indeterminate, the image can be flagged for further analysis such as for applying additional computational classification or for human review. Once an image classification is returned, process 500 continues to block 518, where it ends…”)
(Note: With supports from Ayars, column 8, lines 64-67, “For example, the rules may ensure that adjacent slots of the electronic communication do not contain the same or similar content, or that the electronic communication includes a variety of different promotion types.” column 32, lines 38-46, “The second rule violation 1404 relates to display of competing content. Similarly to duplicate entries, it may not be desirable to display two similar or competing promotions adjacent to one another. In the present example violation 1404, a forest vacation promotion is displayed adjacent to a beach vacation promotion. As such, the rules violation 1404 might prompt a notification to be sent to one…of the content generators associated with the two slots, requesting an alternative set of content for display…” it would be obvious to an ordinary skill in the art that if classification of the content is unknow, rule cannot not be applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “OBJECTIONABLE CONTENT DETECTOR” as taught by Abdukader, because it would provide Spring’s method with the enhanced capability of “Each classifier can generate a result, and the results can be provided to an arbitrator, which provides a final classification for whether or not the image includes the specified feature. …” (Abdukader: paragraph [0011])
For claim 6, Spring, Ayars and Schmidt disclose the method of claim 5, wherein responsive to the determining that the editorial constraint associated with the second digital media pod is indeterminate, the processing system performs one of: 
 paragraph [0045], “…a arbitrator result can be indeterminate, indicating that the classification process did not provide a definite result, did not provide a score above or below a threshold level, or was not associated with a sufficiently high confidence factor.” Paragraph [0046], “At block 516, the image classification found in block 514 can be returned. This image classification can be used, for example, to prevent images from being shown or included in a social media system, to identify images that contain proprietary images such as trademarks, to restrict audiences that can view images such as by age or location, etc. If the image classification is indeterminate, the image can be flagged for further analysis such as for applying additional computational classification or for human review. Once an image classification is returned, process 500 continues to block 518, where it ends…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “OBJECTIONABLE CONTENT DETECTOR” as taught Each classifier can generate a result, and the results can be provided to an arbitrator, which provides a final classification for whether or not the image includes the specified feature. …” (Abdukader: paragraph [0011])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spring et al. (U.S. Pub. No.: US 20120179780, hereinafter Spring), in view of Ayars et al. (U.S. Patent No.: US 9684910 B1, hereinafter Ayars), and further in view of Schmidt (U.S. Pub. US 20080172595), and further in view of Therani et al. (U.S. Pub. US 20100228591, hereinafter Therani).
For claim 10, Spring, Ayars and Schmidt disclose the method of claim 1, wherein the media content slots are video content slots (Spring: paragraph [0023], “FIG. 10E is an edit screen for editing a video template.” paragraph [0055], “…The RMP server system presents a web site that, among other services, allows a user to build o and publish an RMP project. To build a project, the user selects an RMP template. The template is a presentation framework and includes a number of media slots. Each media slot defines a genre of media (e.g., image, audio, video) and a specific target format (e.g., a JPEG format image that is 320.times.480 pixels)…” which discloses “a number of media slots” and “Each media slot defines a …video)” See Fig. 10, “Edit Media Overlay Video” which indicates, the contents in slots are overlay on video). 
However, Spring, Ayars and Schmidt do not explicitly disclose
wherein the digital media pod is a video comprising a plurality of video content items assigned to the plurality of media content slots, and wherein identifying the second media content item that complies with the restrictions on the second of the plurality of media content slots comprises: 
identifying a plurality of candidate video content items, wherein each of the candidate video content items is a candidate for assignment to the second of the plurality of media content slots, wherein each of the candidate video content items is associated with a respective value and duration, and wherein each of the candidate video content items complies with the restrictions on the second of the plurality of media content slots; 
analyzing the values of the candidate video content items, the durations of the candidate video content items, or a combination thereof; and 
selecting a particular one of the candidate video content items based on a result of the analyzing, wherein the particular one candidate video content item is the second media content item.
Therani discloses wherein the digital media pod is a video comprising a plurality of video content items assigned to the plurality of media content slots (Therani: paragraph [0018], “Advertisements are provided to a user based on a combination of user preferences, demographic data, behavior data, and other user data, advertisement parameters, content ad may be inserted into the video content as part of one or more advertisement sets or " pods." An ad set can contains one or more ads. The ad sets can be configured for a particular piece of video content with attributes such as number of ad sets, length and position within the content, and other attributes which are determined dynamically. Ads may also be viewed through an ad on demand user interface. The ad on demand user interface can provide previously played ads as well as ads selected for a user.” Paragraph [0048], “A list of potential ads to playback for each media content is identified at step 330.” Paragraph [0060], “In some embodiments, an ad set may have sixteen ad slots, though four slots are illustrated in the ad set in FIG. 5. Each slot may be filled by an ad. For example, slot 2 is filled with an ad from advertiser Company A.”), and 
wherein identifying the second media content item that complies with the restrictions on the second of the plurality of media content slots (Therani: paragraph [0069], “the present system selects an ad from a ranked list(s) of feasible ads and inserts the selected ad into a first remaining slot. The validity of assignment is checked using OBDD operations as discussed above. If the assignment is successful, new constraints are introduced from the ad into OBDD and the feasible set of ads remaining is then determined…” Paragraph [0061], …the brand exclusion constraint may also indicate that a "Other Soft Drink" brand should not follow a "Our Soft Drink" brand product. This ensures that the remaining slots should not be filled with ads from the Other Soft Drink brand.”) comprises: 
identifying a plurality of candidate video content items (Therani: paragraph [0048], “A list of potential ads to playback for each media content is identified…”), 
wherein each of the candidate video content items is a candidate for assignment to the second of the plurality of media content slots (Therani: paragraph [0069], “…the present system selects an ad from a ranked list(s) of feasible ads and inserts the selected ad into a first remaining slot…”), 
wherein each of the candidate video content items is associated with a respective value and duration (Therani: Paragraph [0050], “The potential ad lists for each user and media content are ranked at step 350. The ranking may be performed based on of advertisement value,” WHERE “wherein each candidate video content item is associated with a respective value” is interpreted as “advertisement value,” paragraph [0069], “…While the total ad set duration is less than the maximum ad set length…” which indicates, the “duration” of the each ads is known by the system in order to determine “the total ad set duration…,”), and 
wherein each of the candidate video content items complies with the restrictions on the second of the plurality of media content slots (Therani: paragraph [0048], “A list of potential ads to playback for each media content is identified at step 330. For each media content element, a list of available ads and corresponding ad parameters for each ad are accessed, and the ads that can potentially be played back for each content element are identified in a list for the content. For example, for one hundred movies available for request by a user, there will be a list of potential ads customized for each movie, resulting in one hundred potential ad play back lists for the set of media. An ad may be added to a potential list of ads if the ad parameters for the advertisement do not prevent it from being played back with the content…”); 
analyzing the values of the candidate video content items, the durations of the candidate video content items, or a combination thereof; and selecting a particular one of the candidate video content items based on a result of the analyzing, wherein the particular one candidate video content item is the second media content item (Therani: Paragraph [0050], “The potential ad lists for each user and media content are ranked at step 350. The ranking may be performed based on of advertisement value,” paragraph [0069], “…While the total ad set duration is less than the maximum ad set length…the present system selects an ad from a ranked list(s) of feasible ads and inserts the selected ad into a first remaining slot. The validity of assignment is checked using OBDD operations as discussed above. If the assignment is successful, new constraints are introduced from the ad into OBDD and the feasible set of ads remaining is then determined,” which indicates, the the total ad set duration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “RICH MEDIA PUBLISHING” as taught by Spring by implementing “REAL TIME AD SELECTION FOR REQUESTED CONTENT” as taught by Therani, because it would provide Spring’s modified method with the enhanced capability of “provides user requested media and products to a user and in addition may recommend non-user requested interactive media and related product offers that match user preferences and viewing usage behavior patterns…” (Therani: paragraph [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/           Examiner, Art Unit 2169